Braley, J.
The plaintiff’s general employment as an attorney at law authorized him to institute the actions brought in the defendant’s behalf to obtain title to the lands, and to take all necessary steps for the protection and promotion of his client’s legal rights during the litigation. Shores v. Caswell, 13 Met. 413. Barrett v. Towne, 196 Mass. 487, 490. It is unnecessary, however, to consider whether under Grosvenor v. Danforth, 16 Mass. 74, and Adams v. Robinson, 1 Pick. 461, he also possessed as between himself and the defendant implied authority to take appeals from the adverse decision of the trial court if he deemed the judgment erroneous. See Tabler v. Nevitt, 45 Col. 231; 16 Ann. Cas. 925, and note for a collection and review of cases. The defendant executed the appeal bonds, and the evidence of the parties would have warranted the jury in finding that the appeals were taken and prosecuted at the defendant’s express request. While there was no point of time before final judgment when the plaintiff ceased to be the defendant’s attorney, the scope of his agency depends upon his instructions originally given and not withdrawn when the defendant determined to appeal. Independently of such instructions the defendant while chargeable with expenses and fees for professional services required for the perfection and prosecution of the appeals, would not be responsible to the plaintiff for disbursements necessary to satisfy the judgment for costs imposed on the defendant by the appellate court because the appeals were not seasonably entered.
If we now recur to the plaintiff’s evidence, the jury could find that, at an interview before suit was brought, the defendant promised to reimburse the plaintiff for all expenses necessary to carry on the cases, and whatever he had to pay by way of disbursements would be refunded. But when the defendant upon consultation with the plaintiff decided to appeal, no further in*454structions were given. The possibility that the appeals might be unsuccessful may have been within the contemplation of the parties, but the contingency that they might fail, because not perfected, was foreign to their thought.
The plaintiff apparently did not notify the defendant of the payments until two or three years had elapsed, and there is no evidence from which acquiescence or ratification, the equivalent of original authority, could be found. Cohen v. Jackson, 210 Mass. 328, 331.
The result is that, the payments having been voluntary, the defendant is under no legal obligation to make reimbursement, and his first, seventh and eighth requests should have been given. Foote v. Catting, 195 Mass. 55, 61.
The exceptions to the admission and exclusion of evidence, and the refusal to give the remaining requests, and to the instructions, require no comment for reason sufficiently stated.

Exceptions sustained.